 


113 HR 4624 IH: Fair Debt Collections Practices Clarification Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4624 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Cartwright introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Fair Debt Collection Practices Act to prohibit a court from making an award of costs to a defendant except on a finding that an action was brought in bad faith. 
 
 
1.Short titleThis Act may be cited as the Fair Debt Collections Practices Clarification Act of 2014. 
2.Clarification that no award of costs may be made against consumers except where action brought in bad faithSection 813(a)(3) of the Fair Debt Collection Practices Act (15 U.S.C. 1692k(a)(3)) is amended by adding at the end the following: A court may only make an award of costs and attorney fees to the defendant on a finding that an action under this section was brought in bad faith and for the purpose of harassment, and may not make an award of costs or attorney fees otherwise..   
 
